cri-leslie llc donald w wallace tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date p the tax_matters_partner for a limited_liability_company treated as a tefra partnership for federal_income_tax pur- poses asserts that the partnership is entitled to capital_gain treatment under sec_1234a for its right to retain for- feited deposits of dollar_figure from a canceled sale of real prop- erty used in its trade_or_business in the tax_year the real_property was not a capital_asset as defined in sec_1221 but was sec_1231 property held the partner- ship is not entitled to capital_gain treatment on the forfeited deposit sec_1234a applies only to capital assets not to sec_1231 property leslie joel barnett david l koche micah g fogarty and christopher r dingman for petitioner timothy a sloane andrew michael tiktin and lauren epstein for respondent opinion laro judge this case is a partnership-level proceeding subject_to the unified_audit and litigation procedures of the tax equity and fiscal responsibility act of tefra pub_l_no sec_402 stat pincite petitioner donald w wallace the tax_matters_partner tmp asserts that respondent’s notice of final_partnership_administrative_adjustment fpaa issued to cri-leslie llc cri-leslie for the tax_year improperly recharacterized an item of capital_gain as ordinary_income respondent determined an adjustment to cri-leslie’s federal_income_tax return by increasing its ordinary_income by dollar_figure and decreasing net_long-term_capital_gain by the same amount this case upon joint motion of the parties was submitted fully stipu- lated for decision without trial see rule in the fpaa respondent had made a further adjustment by increasing cri-leslie’s net_earnings_from_self-employment by dollar_figure however respondent has since conceded this adjustment and we do not address it here unless otherwise indicated section references are to the internal rev- enue code code in effect for the year in issue rule references are to the continued united_states tax_court reports the issue before us which is one of first impression is whether cri-leslie is entitled to capital_gain treatment under sec_1234a for its right to retain forfeited deposits of dollar_figure from a canceled sale of real_property used in its trade_or_business in the tax_year we hold that it is not i overview background upon the parties’ joint motion the case is deemed fully stipulated under rule the stipulations of fact and the facts drawn from stipulated exhibits are incorporated herein petitioner is the tmp of cri-leslie this case is appealable to the court_of_appeals for the eleventh circuit absent stipu- lation of the parties to the contrary ii cri-leslie cri-leslie was a florida limited_liability_company during the tax_year for federal_income_tax purposes it was a tefra partnership its principal_place_of_business was in florida at the time the petition in this case was filed and it has been on the accrual_method of accounting at all rel- evant times during cri-causeway llc a florida limited_liability_company cri-causeway and leslie hawk llc owned of the capital profits and loss interests in cri- leslie capital realty investors llc a florida limited_liability_company capital realty owned of cri- causeway and treated cri-causeway as a disregarded_entity for federal_income_tax purposes donald w wallace and ben wacksman each owned a capital profits and loss interest in capital realty cri-leslie had filed a form_1065 u s return of partner- ship income for the taxable_year ended date on date respondent mailed the fpaa for the tax_year to the partners of cri-leslie including indirect_partner donald w wallace tax_court rules_of_practice and procedure although wallace was never a direct member of cri-leslie this court has appointed him cri-leslie’s tmp under rule for purposes of this cri-leslie llc v commissioner iii the radisson bay harbor hotel on date cri-leslie acquired for dollar_figure mil- lion the radisson bay harbor hotel in tampa florida the property consisted of both land and improvements thereon the improvements included the hotel crabby bill’s res- taurant a swimming pool a parking lot and landscaping after purchasing the property cri-leslie hired a third party to manage the operations of the hotel and restaurant on the property on date cri-leslie entered into an agreement of purchase and sale with rps llc under this agreement cri-leslie agreed to sell the property to rps llc for dollar_figure million the agreement was revised and amended several times over the next two years including an increase in the property’s purchase_price to dollar_figure million rps llc did not close the purchase of the property from cri-leslie and the agreement terminated in by its terms cri-leslie claimed deductions under sec_162 on its partnership return for expenses related to the operation of the hotel cri-leslie also claimed a deduction for deprecia- tion under sec_167 with respect to the hotel on its partnership return iv forfeited deposits cri-leslie received dollar_figure of deposits from rps llc in connection with the agreement these deposits would have been applied to the property’s purchase_price if the sale had closed rps llc defaulted on the agreement in and forfeited the total sum of deposits equal to dollar_figure paid to cri-leslie in that year cri-leslie reported the dollar_figure of deposits as net long- term capital_gain on schedule k line 9a partner’s distribu- tive share items of its partnership income_tax return the parties have stipulated that this amount is includible in cri-leslie’s income for taxable_year the parties have further stipulated that from the date that cri-leslie acquired the property in and through date the property was real_property used in cri-leslie’s hotel and restaurant business within the meaning of section case united_states tax_court reports a the parties have also stipulated that the property constitutes property used in a trade_or_business as defined by sec_1231 of cri-leslie for the tax_year and the parties stipulate that had cri-leslie sold the prop- erty in pursuant to the agreement’s terms the gain from the sale would have resulted in net sec_1231 gain reportable by cri-leslie on schedule k of its income_tax return i overview discussion the code generally provides for more favorable tax_rates on net_capital_gain than it does on ordinary_income see sec_1 net_capital_gain is the excess of the net_long-term_capital_gain for the taxable_year over the net short-term cap- ital loss for such year sec_1222 long-term_capital_gain in turn is gain from the sale_or_exchange of a capital_asset held for more than year sec_1222 sec_1221 defines capital assets generally under sec_1221 specifically a capital_asset is property held by the taxpayer whether or not connected with his trade_or_business but does not include property used in his trade_or_business of a character which is subject_to the allowance for deprecia- tion provided in sec_167 or real_property used in his trade_or_business in a given tax_year if there is net gain from the sale_or_exchange of depreciable property-or real property-used in a trade_or_business and held for more than one year see sec_1231 the code provides that such gain shall be treated as long-term_capital_gains sec_1231 on the other hand if there is a net_loss from this type of property that loss is treated as an ordinary_loss sec_1231 the code also addresses the treatment of gain and loss from the sale_or_exchange of options thus in the case of a purchaser of an option sec_1234 provides gain_or_loss attributable to the sale_or_exchange of or loss attributable to failure to exercise an option to buy or sell property shall be consid- ered gain_or_loss from the sale_or_exchange of property which has the respondent however does not stipulate that the dollar_figure forfeited deposit is sec_1231 gain cri-leslie llc v commissioner same character as the property to which the option relates has in the hands of the taxpayer or would have in the hands of the taxpayer if acquired by him sec_1234b provides for similar treatment for gains or losses from securities futures contracts for a grantor of an option gain_or_loss from any closing_transaction with respect to and gain on lapse of an option in property shall be treated as a gain_or_loss from the sale_or_exchange of a capital_asset held not more than year sec_1234 there is a separate code section covering gains or losses from terminations of certain contractual rights sec_1234a gains or losses from certain terminations gain_or_loss attributable to the cancellation lapse expiration or other termination of- a right or obligation other than a securities_futures_contract as defined in sec_1234b with respect to property which is or on acquisition would be a capital_asset in the hands of the taxpayer or a sec_1256 contract as defined in sec_1256 not described in paragraph which is a capital_asset in the hands of the taxpayer shall be treated as gain_or_loss from the sale of a capital_asset the pre- ceding sentence shall not apply to the retirement of any debt_instrument whether or not through a_trust or other participation arrangement the internal_revenue_service has not promulgated any final regulations under sec_1234a however under proposed_regulations any gain_or_loss from termination_payments under notional_principal_contracts and settlements of obliga- tions under bullet swaps and forward contracts is treated as gain_or_loss from a termination of the notional principal con- tract bullet swaps or forward_contract respectively sec_1 1234a-1 proposed income_tax regs fed reg date there is no question that sec_1234a extends to rights or obligations relating to property that is described in sec_1221 a -that is to capital assets however as noted above sec_1221 excludes depreciable_property used in the taxpayer’s trade_or_business as well as real_property used in his trade_or_business the parties have stipulated that the property at issue is real_property used in cri-leslie’s hotel and restaurant busi- ness meaning that it falls within sec_1221 and is therefore precluded from classification as a capital_asset under sec_1221 the parties have further stipulated united_states tax_court reports that the property is properly classified under sec_1231 as property_used_in_the_trade_or_business of cri- leslie had cri-leslie sold the property in the gain from the sale would have resulted in sec_1231 gain which would be treated as long-term_capital_gains under sec_1231 we see no reason to challenge the parties’ stipulations the sole issue still in dispute is whether capital_asset as used in sec_1234a extends to property described in sec_1231 ii the parties’ arguments a petitioner’s argument petitioner concedes that the radisson bay harbor hotel is property described in sec_1231 that is sec_1231 prop- erty however petitioner goes on to make a novel argument that no court to date has yet squarely addressed that con- gress clearly intended for sec_1234a to apply not only to payments received from contract terminations relating to capital assets but also to payments from terminations relating to sec_1231 property petitioner points out the unusual status of property subject_to sec_1231 including the fact that some commentators have referred to this property as quasi-capital_assets see eg boris i bittker lawrence lokken federal taxation of income estates and gifts para pincite 3d ed had cri-leslie sold the property in the resulting gain indeed would have been taxed at the same rate as long-term_capital_gain petitioner contends that congress enacted sec_1234a to ensure that taxpayers received the same tax characteriza- tion of gain_or_loss whether the property is sold or the con- tract to which the property is subject is terminated under this reasoning it is inconsistent to treat termination pay- ments on a contract as ordinary_income where a sale of the underlying property would have been taxed at capital_gain rates petitioner searches within the legislative_history of sec_1234a to distill a congressional purpose to tax similar economic transactions similarly see eg s rept no pincite 1997_4_cb_1067 in general the committee believes that present law is deficient cri-leslie llc v commissioner since it taxes similar economic transactions differently effectively provides some but not all taxpayers with an election and its lack of certainty makes the tax laws unnecessarily difficult to administer petitioner concludes that there is an inherent ambiguity in the apparent meaning of sec_1234a and urges us to con- sider congressional intent see 489_us_235 the plain meaning of legislation should be conclusive except in the ‘rare cases in which the literal application of a statute will produce a result demonstrably at odds with the intentions of its drafters ’ in such cases the intention of the drafters rather than the strict language controls alteration in original quoting 458_us_564 even if the statute is unambiguous petitioner contends that the legislative_history is clearly con- trary to the statute’s plain meaning petitioner would have us hold that a clear and unambiguous expression of legisla- tive purpose to include sec_1231 property within the ambit of sec_1234a overrides the plain meaning of sec_1234a as extending to capital assets only b respondent’s argument respondent urges us to interpret sec_1234a narrowly and look no further than the statute’s plain and unambig- uous wording according to respondent sec_1234a expressly references a capital_asset in the hands of the tax- payer since the radisson bay harbor hotel was sec_1231 property it by definition was not a capital_asset as defined in sec_1221 and thus cannot fall under sec_1234a respondent points to caselaw requiring federal courts to give effect to congressional intent that is made clear in a statute see 530_us_327 and congressional intent is to be discerned primarily from the statutory text see cts corp v waldburger 573_us_1 respondent further notes that by the time congress enacted sec_1234a in the separate definitions of capital_asset and property used in the taxpayer’s trade_or_business were already firmly established in the code since congress presumably enacts legislation with knowledge of united_states tax_court reports the law a newly-enacted statute is presumed to be harmo- nious with existing law and judicial concepts 437_f3d_1322 fed cir citing 441_us_677 indeed had congress intended to include sec_1231 property within the scope of sec_1234a it might have used wording similar to that in sec_1234 gain_or_loss attributable to the sale_or_exchange of or loss attributable to failure to exercise an option to buy or sell property shall be considered gain_or_loss from the sale_or_exchange of property which has the same character as the property to which the option relates has in the hands of the taxpayer or would have in the hands of the taxpayer if acquired by him since congress wrote sec_1234a to apply only to gain_or_loss from a termination of rights or obligations relating to property that is a capital_asset respondent concludes that the statute should be read nar- rowly to the exclusion of property described in sec_1231 iii applicability of sec_1234a to sec_1231 property a plain meaning of sec_1234a to determine whether sec_1234a extends to sec_1231 property we must first turn to the relevant statutory text 534_us_438 which we interpret according to its plain meaning 110_tc_236 aff ’d without published opinion 198_f3d_248 6th cir we look beyond the plain meaning of the words used in the statute only when their meaning is inescapably ambiguous id quoting 469_us_70 n we therefore interpret a statute with ref- erence to the legislative_history primarily to learn the pur- pose of the statute and to resolve any ambiguity in the words contained in the text 118_tc_1 ultimately o ur task is to give effect to the will of congress and where its will has been expressed in reason- ably plain terms ‘that language must ordinarily be regarded as conclusive ’ griffin u s pincite quoting 447_us_102 cri-leslie llc v commissioner sec_1234a applies to the termination of a right or obligation with respect to property which is or on acquisition would be a capital_asset in the hands of the tax- payer the dispute in this case hinges on the meaning of capital_asset as we delve into statutory interpretation we are reminded of the admonition in 513_us_115 that a mbiguity is a creature not of definitional possibilities but of statutory context regardless of the myriad ways in which the term capital_asset may be understood in various contexts sec_1234a is a provision of this country’s tax code therefore we look to the code for the appropriate definition and specifically to sec_1221 as we observed above sec_1221 defines capital_asset as any property held by a taxpayer unless specifically excluded sec_1221 the exclusion relevant here is the second one removing from the definition of capital_asset property used in a taxpayer’s trade_or_business of a character which is subject_to the allowance for depreciation provided in sec_167 or real_property used in his trade_or_business sec_1221 petitioner concedes that the hotel property falls within this exclusion and so is not a capital_asset as defined in sec_1221 notwithstanding the exclusion of depreciable_property and real_property used in a trade_or_business from the definition of capital_asset sec_1231 does cover certain such prop- erty specifically it extends to property_used_in_the_trade_or_business of a character which is subject_to the allowance for depreciation provided in sec_167 held for more than year and real_property used_in_the_trade_or_business held for more than year sec_1231 the interplay between sec_1221 and sec_1231 has been described well by bittker and lokken taken in combination sec_1221 and sec_1231 have the following effects on depreciable_property and real_property used in a trade or busi- ness for example to the mind of a non-tax lawyer a capital_asset can be a long-term asset used in the operation of a business or used to produce goods or services such as equipment land or an industrial plant black’s law dictionary 10th ed first definition a definition that taken at face value would seem to include sec_1231 property united_states tax_court reports by virtue of sec_1221 these items are not capital assets with the result that a disposition produces ordinary_income or ordinary_loss except as provided by sec_1231 under sec_1231 if the asset has been held for more than one year it usually produces capital_gain if sales of such property during the year result in a net gain but ordinary_loss if these sales yield a net_loss bittker lokken supra para pincite the parties have stipulated that the hotel property is indeed a sec_1231 asset since sec_1234a expressly refers to property that is a capital_asset in the hands of the taxpayer and no other type of property and since property described in sec_1231 is excluded explicitly from the definition of capital_asset in sec_1221 we must conclude that the plain meaning of capital_asset as used in sec_1234a does not extend to sec_1231 property we therefore are not convinced by petitioner’s argument that the statute is inherently ambig- uous if one looks to the plain meaning of sec_1234a it is true that the treatment of gains and losses from termi- nations of rights or obligations relating to property will depend on whether that property is a capital_asset or is described in sec_1231 forfeited deposits from the termi- nation of a contract to sell a hotel are taxed at capital_gain rates if the hotel is held as a passive investment the same forfeited deposits are taxed as ordinary_income if the hotel is used in a trade_or_business but regardless of any potential intellectual inconsistency in this disparate treatment the plain meaning of sec_1234a remains inescapable we do not see any ambiguity in the apparent meaning of the statute while petitioner seeks to adduce the legislative_history of sec_1234a to impeach the statute’s plain meaning where a statute is clear on its face we require unequivocal evidence of legislative purpose before construing the statute so as to override the plain meaning of the words used therein 101_tc_196 citing 96_tc_895 and 83_tc_742 we are unable find anything in the legisla- tive history of sec_1234a to support petitioner’s assertion that congress intended to include sec_1231 property cri-leslie llc v commissioner within its ambit we certainly find no evidence of a clear and unambiguous expression of legislative purpose to do so indeed we have not seen any reference to the application of sec_1234a to sec_1231 property outside of isolated mentions by some legal commentators if congress wished to extend sec_1234a to sec_1231 property it has had years in which to amend the statute sec_1234a applies to property which is or on acquisition would be a capital_asset in the hands of the taxpayer we find it telling that the statute does not read property which has the same character as the property to which the right or obligation relates has in the hands of the taxpayer or would have in the hands of the taxpayer if acquired by him see sec_1234 see also sec_1234b had congress intended to cover sec_1231 property under sec_1234a congress could have and likely would have used wording parallel to that in sec_1234 and sec_1234b the clarity of congressional purpose in restricting the reach of the statute to capital assets is ineluctable accordingly we hold that the plain meaning of the statute must govern here b caselaw interpreting sec_1234a we have found the plain meaning of sec_1234a to exclude sec_1231 property from the statute’s scope with no contradictory interpretation suggested by any legislative_history for the sake of thoroughness however we conclude the statute was originally enacted as part of the economic_recovery_tax_act_of_1981 pub_l_no sec_507 stat pincite and was aimed at tax_straddles which allowed taxpayers to effectively select the most favorable tax treatment in disposing of capital assets by strategically canceling forward currency or security contracts and thereby getting either ordinary losses or capital_gains s rept no pincite 1981_2_cb_412 the only substantive amendment to sec_1234a po- tentially relevant here was by the taxpayer_relief_act_of_1997 pub_l_no sec a stat pincite which expanded the statute’s scope from certain types of personal_property to all property including in- terests in real_property and non-actively traded personal_property this change was aimed at the same tax-straddle-type strategy which by that time was being applied to various property interests besides personal prop- erty actively_traded on established exchanges to which sec_1234a was limited when originally enacted see h_r rept no pincite 1997_4_cb_319 united_states tax_court reports with an examination of the caselaw interpreting sec_1234a sec_1234a has not received extensive treatment in the caselaw in past cases we have not even entertained the possibility that the statute would extend to sec_1231 property see eg 141_tc_533 in our view congress extended the application of sec_1234a to terminations of all rights and obligations with respect to property that is a capital_asset in the hands of the taxpayer or would be if acquired by the taxpayer rev’d 779_f3d_311 5th cir neither have other courts see eg 686_f3d_791 9th cir noting that sec_1234a applies only to such ‘ g ain or loss with respect to prop- erty which is a capital_asset in the hands of the taxpayer’ and finding that a right to a relator’s share was not a cap- ital asset alteration in original a series of cases addresses whether sec_1234a changed the law in on the characterization of certain trans- actions or merely removed doubt as to their treatment see 108_tc_208 rev’d and remanded on an unrelated issue 159_f3d_593 d c cir and rev’d and remanded sub nom 148_f3d_186 2d cir 80_tc_394 stoller v commissioner tcmemo_1990_659 wl at aff ’d in part rev’d in part 994_f2d_855 d c cir these cases rule on the tax consequences of certain transactions in tax years preceding and so do not inform our decision in this matter our most thorough examination of sec_1234a was in pilgrim’s pride corp v commissioner t c pincite in pilgrim’s pride we ruled on whether a loss resulting from the abandonment of certain securities was ordinary or cap- ital we reviewed the statute’s legislative_history to deter- mine whether sec_1234a applies to inherent property rights of ownership such as the right to dispose_of property as well as to derivative contractual rights and obligations and concluded that it does id pincite although in pil- grim’s pride we dealt with an issue different from that with which we deal here our analysis of the statute’s purpose remains unchanged congress originally enacted section cri-leslie llc v commissioner 1234a to combat straddles and other transactions exploited by tax_shelter promoters and in extended the statute’s application to all types of property that are or on acquisi- tion would be capital assets in the hands of the taxpayer id pincite the court_of_appeals for the fifth circuit reversed our ultimate decision in pilgrim’s pride and held that sec_1234a applies to the abandonment of rights or obligations with respect to capital assets but not to the abandonment of the assets themselves pilgrim’s pride corp v commissioner f 3d pincite however the court_of_appeals did not dispute our interpretation of the legislative purpose underlying the enactment of sec_1234a see id pincite the court_of_appeals further reiterated the understanding underlying the entire body of sec_1234a jurisprudence that b y its plain terms sec_1234a applies to the termination of rights or obligations with respect to capital assets eg derivative or contractual rights to buy or sell capital assets id pincite iv conclusion we have examined the plain meaning of sec_1234a and relevant caselaw we find no support for petitioner’s argu- ment that sec_1234a extends to sec_1231 property or that congress intended that it do so in effect petitioner has invited us to expand the statute’s scope by applying an interpretation contrary to its plain meaning and the plain intent of congress since i t is emphatically the province and duty_of the judicial department to say what the law is marbury v madison u s cranch we cannot and will not apply a contrary interpretation where the law is otherwise valid and clear we therefore decline petitioner’s invitation to extend sec_1234a to sec_1231 property and so defer to the will of congress as manifested in the text of the statute we have considered all of the parties’ arguments and to the extent not discussed above conclude that those argu- ments are irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent f
